1 WINCHESTER, C.J.,
dissenting.
12 I respectfully dissent. The Judge's contempt ruling did not rest on the parents' *550illegal drug use outside the courtroom. Rather the parents were cited for appearing in open court with illegal drugs in their system despite the Judge's clear forewarning not to do so. So appearing, the parents thwarted the judicial process leaving the Judge with no choice but to terminate the proceedings. The parents' contemptuous conduct lengthens the duration of their children's stay in foster care and further delays resolution of the custody rights. Under such circumstances, the Judge was well within his rights to issue an order of direct contempt.
1 TAYLOR, J.,
Dissenting.
12 I dissent. These parents of deprived children have appeared in the courtroom more than once either having failed or refused drug tests. Their drugs of choice are amphetamines and cocaine. After these drug-influenced courtroom appearances, the trial judge ordered them to never appear in his courtroom in such a condition.
T3 They did it again. After the judge's order, they appeared in the courtroom for a very important judicial proceeding involving the best interest of their children. At this crucial appearance in the courtroom, both parents were drugged with cocaine. Standing in the courtroom, in a judicial proceeding to determine the best interests of their children, while enjoying the mind-altering effects of cocaine is clearly "disorderly or insolent behavior committed during the session of the court and in its immediate view."
4 The majority opinion points to the law that defines "disorderly and insolent behavior" as "unruly", "insulting" and "disrespectful". Appearing in the "immediate view and presence" of the court drugged-up on cocaine is absolutely "unruly", "insulting" and "disrespectful" to the court. The conduct of these parents in this courtroom was clearly obstructive, disrespectful and insulting to the court and the judicial process that was seeking the best interest of these children. Being drugged on cocaine is "conduct" in the courtroom which is obstructive and it is "actual behavior" that would certainly shut down the trial process.
15 The majority opinion refers to a juvenile court statute and its indirect contempt provisions. That is not relevant. The order to not come to court under the influence of drugs was not issued pursuant to any juvenile court statute. It was a general order focused upon the subject of behavior in the courtroom that could have been issued in any type of judicial proceeding.
T6 The trial judge and the Court of Civil Appeals were precisely correct in this matter. The trial judge should be commended for demanding immediate and absolute respect for the honor of the courtroom. The judge was correct to absolutely and immediately enforce his order as to behavior in that sanctuary of justice.